ACCEPTED
                                                                                            01-13-00493-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                     10/29/2015 11:06:24 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                    Case Number No. 01-13-00493-CR

                  IN THE COURT OF APPEALS                              FILED IN
               FOR THE FIRST DISTRICT OF TEXAS                  1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                               10/29/2015 11:06:24 AM
                                                                CHRISTOPHER A. PRINE
                      RYAN MATTHEW STAIRHIME                            Clerk

                              Appellant

                                      v.

                          THE STATE OF TEXAS
                                Appellee

               On Appeal from Cause Number 1387371
         From the 177th District Court of Harris County, Texas
                Certification of Notification of Right to
             File Pro Se Petition for Discretionary Review

Jani Maselli Wood, counsel for Appellant in this case, respectfully
informs the Court that counsel has complied with Rule 48.4 by providing
a copy of the opinion in this case to Appellant and informing Appellant
of the right to file a pro se petition for discretionary review. The Certified
Mail number for confirmation is 7010 1870 0000 4699 2004.

                            Respectfully submitted,

                            Harris County Public Defender’s Office
                            1201 Franklin Street, 13th Floor
                            Houston, Texas 77002
                             /s/ Jani J. Maselli Wood

                            Jani Maselli Wood
                            Assistant Public Defender
                            Texas Bar Number 00791195
                            Jani.Maselli@pdo.hctx.net
                            (713) 368-0016